Citation Nr: 1614669	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-06 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, including as due to an undiagnosed illness. 

2.  Entitlement to service connection for chronic fatigue, including as due to an undiagnosed illness or as due to the claimed thyroid disorder.  

3.  Entitlement to service connection for a thyroid disorder, to include thyroid cancer and Hashimoto's thyroiditis, including as due to an undiagnosed illness or as secondary to service-connected residuals of a hysterectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1987 to October 1987, and from December 1990 to May 1991. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO in Cleveland, Ohio, which denied service connection for the issues on appeal.  The file was subsequently transferred to the RO in Detroit, Michigan.  

This case was previously before the Board in March 2014, where the Board remanded issues on appeal for additional development, including providing the Veteran with a VA examination.  Unfortunately, for the reasons discussed below, the Board finds that there has not been substantial compliance with the directives of the March 2014 remand as to the issue of entitlement to service connection for a thyroid disorder, and an additional remand is required to comply with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran testified before a Veterans Law Judge at a January 2013 Board hearing at the RO in Detroit, Michigan.  The Veterans Law Judge who held the hearing has since left the Board.  In a February 2016 letter, the Veteran was offered an opportunity to testify at another Board hearing.  In a February 2016 response, the Veteran advised the Board that she did not wish to appear for a new hearing, and that the Board should consider the case on the evidence of record. 
The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of entitlement to service connection for chronic fatigue and a thyroid disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.

2.  The Veteran has currently diagnosed disabilities of gastroesophageal reflux (GERD), gastritis, duodenitis, and a hiatal hernia.

3.  The Veteran's gastrointestinal disorders were not present during service, nor is there an in-service event, injury, or disease to which they may be related.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

Through an August 2008 notice letter, the Veteran received notice of the information and evidence needed to substantiate the claim.  In the letter, the RO informed the Veteran of the evidence generally needed to support a claim for service connection, what actions he needed to undertake, how VA would assist in developing the claim, and the information required by Dingess.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

Regarding the duty to assist in this case, the Veteran received VA examinations in March 2009 and May 2014.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The May 2014 VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.

All relevant documentation, including VA treatment records, has been secured, and all relevant facts have been developed as to the issues of entitlement to service connection for a gastrointestinal disorder.  There remains no question as to the substantial completeness of these issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.




Service Connection for a Gastrointestinal Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The service personnel records reflect that the Veteran served in Southwest Asia during the Persian Gulf War; therefore, appellant is a "Persian Gulf veteran" as defined by 38 C.F.R. § 3.317.    

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court of has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on the appellant's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Throughout the course of this appeal, the Veteran has advanced experiencing a stomach/gastrointestinal disorder since service.  Specifically, at the January 2013 Board hearing, the Veteran advanced that service in Persian Gulf War caused gastrointestinal disorders.  In an August 2008 statement, the Veteran wrote that "severe gastrointestinal issues" had their onset while stationed in Saudi Arabia.  The Veteran also indicated participation in the Persian Gulf Registry program, and contend that the study revealed that gastrointestinal disorder could be related to Persian Gulf service.  See August 2008 statement.  The Veteran also wrote experiencing an overall decline in health since service separation in 1991.  

In this case, the Board finds that the Veteran does not have a current disability of peptic ulcers, and that GERD, gastritis, duodenitis, and a hiatal hernia are not "chronic diseases" under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

At the outset, the Board notes that the Veteran is currently diagnosed with the gastrointestinal disabilities of GERD, gastritis, duodenitis, and a hiatal hernia.  The VA examiner at the May 2014 VA esophageal examination specifically diagnosed GERD, gastritis, duodenitis, and a hiatal hernia. 

Upon a review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is against a finding that GERD, gastritis, duodenitis, and/or a hiatal hernia existed during service, that there was a relevant 
in-service injury or disease, or that there was any event to which the later diagnosed GERD, gastritis, and/or a hiatal hernia have been related.  At the January 2013 Board videoconference hearing, the Veteran testified that, while stationed in Saudi Arabia in 1990, she was treated for stomach problems and abdominal pain.  No testimony was offered as to any in-service event, injury, or disease which may have been related to the reported stomach problems and/or abdominal pain.  The report from the May 2014 VA esophageal examination reflects that the Veteran informed the VA examiner that symptoms had existed since service and that she was treated for these symptoms in service. 

As noted by the VA examiner at the May 2014 VA examination, a service treatment record referencing a stomach problem was dated October 1990, in which the Veteran reported abdominal pain and fever.  The VA examiner noted the October 
1990 service treatment record reflected an episode of "acute gastroenteritis."  A Persian Gulf Registry Sheet received by VA in January 2011 reflects the Veteran sought treatment for "acute gastroenteritis," lasting ten days in October 1990 while stationed in Saudi Arabia.  In a medical history report dated June 1991, the Veteran indicated having stomach and/or indigestion problems, and wrote she was in "good to excellent health."  A service examination conducted in June 1991 did not note any gastrointestinal problems. 

A November 1990 letter from a private examiner notes the Veteran was diagnosed with a "hyperactive stomach when she was 10 or 12 years old," and that symptoms had been continuous "for many years," suggesting gastrointestinal issues had an etiology other than service.  The private examiner wrote that the Veteran became ill while stationed in Saudi Arabia, developing cramps and loose stools, and, once back in the United States, experienced minor left upper quadrant aching.  The November 1990 letter reflects the private examiner opined the Veteran had experienced severe viral gastroenteritis with lingering symptoms attributable to possible irritable bowel syndrome and/or lactose intolerance.  The private examiner also opined the Veteran "should be completely normal by the time she goes back to Saudi Arabia next month," highlighting the acute episode of gastroenteritis as noted in the October 1990 service treatment record.  See November 1990 letter from private examiner.

As discussed above, the Veteran received a VA stomach and esophageal examination for compensation purposes in May 2014.  The VA examination report reflects that at the conclusion of the examination the VA examiner opined that it was less likely as not that the diagnosed GERD, gastritis, duodenitis, and/or a hiatal hernia were incurred in or caused by active service.  As reason therefore, the VA examiner explained that the gastrointestinal complaint noted in the October 1990 service treatment record was an acute episode.  The VA examiner also explained that the medical literature reflects that duodenitis, an inflammation of the duodenum (a part of the intestine), is not related to service.  The VA examiner also went on to suggest that GERD and the Veteran's tobacco use was a common cause of duodenitis.  

The Board has also considered whether service connection is warranted for GERD, gastritis, duodenitis, or a hiatal hernia under the Persian Gulf War presumptions.  See 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The DD Form 214 reflects that the Veteran earned the Southwest Asia Service Medal.  Persian Gulf service is established.  The Board has reviewed all the private and VA evidence of record, including a February 1993 letter from VA to the Veteran, which indicated a possible link between a history of acute gastroenteritis and Persian Gulf service; however, the regulatory definition of functional gastrointestinal disorders specifically excludes gastrointestinal diseases explainable by endoscopic signs of injury or disease, which is how GERD, gastritis duodenitis, and a hiatal hernia were diagnosed.  Id. at (a)(2)(i)(B)(3).  As such, service connection for a gastrointestinal disorder is not warranted under 38 C.F.R. § 3.317.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a gastrointestinal disorder, including as due to an undiagnosed illness, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a gastrointestinal disorder is denied.


REMAND

Service Connection for Thyroid Disorder 

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2014).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Further, service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran received a VA thyroid examination in May 2014.  The May 2014 VA examination report reflects a historical diagnosis of malignant neoplasm of the thyroid, postsurgical hypothyroidism, and a history of Hashimoto's thyroiditis status post thyroidectomy.  At the conclusion of the examination, the May 2014 VA examiner opined that the thyroid condition clearly and unmistakably existed prior to service, and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  As reason therefore, the VA examiner wrote that the Veteran was diagnosed with a thyroid condition post-service.  

While no aggravation during service opinion had been requested, it appears to the Board that the May 2014 VA examiner meant to provide a secondary service connection opinion addressing whether the thyroid disorder was caused or aggravated by the service-connected hysterectomy.  As such, yet another remand is required to obtain an adequate secondary service connection opinion and rationale. 

Further, the Veteran has contended that the medical evidence suggests that the thyroid disorder may be due to the service-connected hysterectomy.  It is unclear to the Board whether the examiner considered the Veteran's contention that the thyroid disorder was caused by the service-connected hysterectomy.  As such, on remand an addendum opinion should be provided clarifying that both the Veteran's lay statement and the medical evidence have been considered in rendering the opinion. 

Service Connection for Chronic Fatigue 

The Board notes that fatigue is a symptom of hypothyroidism, which the Veteran has been diagnosed with since at least October 2007.  As such, the 1990 in-service complaint fatigue could have been a symptom of a thyroid disorder; therefore, the issue of entitlement to service connection for chronic fatigue is inextricably intertwined with the issue of entitlement to service connection for a thyroid disorder, and adjudication of entitlement to service connection for chronic fatigue must be deferred pending the proposed development.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).


Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has previously received both VA and private treatment for fatigue and the currently diagnosed thyroid disorder.  On remand the AOJ should attempt to obtain any outstanding VA and private treatment records. 

Accordingly, the issues of entitlement to service connection for a thyroid disorder and chronic fatigue are REMANDED for the following action:

1.  Request the Veteran to provide information as to any private medical treatment for a thyroid disorder and chronic fatigue, not previously received by VA.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to treatment of the Veteran's fatigue and thyroid disorder, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record all VA treatment records
pertaining to the treatment of fatigue and the thyroid disorder not already of record. 

3.  Return the May 2014 VA examination report to the VA examiner who conducted the examinations for addendum opinions.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinions:
   
   A)  Is it as likely as not (i.e., probability of 50 percent or 
more) that a thyroid disorder, to include hypothyroidism, was caused by the service-connected hysterectomy?

B)  Is it as likely as not (i.e., probability of 50 percent or more) that a thyroid disorder, to include hypothyroidism, was aggravated by (that is, permanently worsened in severity beyond a normal progression) the
service-connected hysterectomy?

C)  Is there any relationship between a thyroid disorder and the Veteran's reports of symptoms of fatigue?  If not, what is the most likely etiology of the symptoms of fatigue? 

In rendering secondary service connection opinions, the VA examiner should address the Veteran's contention that medical suggests a thyroid disorder may be caused by a hysterectomy.  If it is the examiner's opinion that there is aggravation of a thyroid, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression. 

4.  Then readjudicate the issues of entitlement to service 
connection for chronic fatigue and a thyroid disorder, including as secondary to the service-connected hysterectomy, on the merits.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


